Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 1 of 6 Page ID #:5820




                                     Exhibit 39
                                       5777
Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 2 of 6 Page ID #:5821




                                     Exhibit 39
                                       5778
Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 3 of 6 Page ID #:5822




                                     Exhibit 39
                                       5779
Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 4 of 6 Page ID #:5823




                                     Exhibit 39
                                       5780
Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 5 of 6 Page ID #:5824




                                     Exhibit 39
                                       5781
Case 2:91-cv-00589-CJC Document 677-10 Filed 07/10/20 Page 6 of 6 Page ID #:5825




                                     Exhibit 39
                                       5782
